LUMPKIN, Judge:
Specially Concurring.
{1 I compliment my colleague for her analysis and agree that 12 O0.S8.2011, § 2803.1, concerns admissibility and that the weight and credibility of such evidence is always at issue. Kennedy v. State, 1992 OK CR 67, ¶ 2, 839 P.2d 667, 671-72 (Lumpkin, V.P.J., concurring in results). Therefore, I concur in the result reached.
12 I write further to point out that this Court reviews appeals pursuant to 22 O.S. 2011, § 1058 to determine if the trial court abused its discretion. State v. Love, 1998 OK CR 32, ¶ 2, 960 P.2d 368, 369. Within that test "clearly erroneous" is but one component. It is not a separate test. See Underwood v. State, 2011 OK CR 12, ¶¶ 1-2, 252 P.3d 221, 259 (Lumpkin, J., concurring in result) ('While the abuse of discretion standard includes an evaluation of whether the judge's decision is clearly erroneous, we have not adopted a separate standard labeled 'clear error. ").